Citation Nr: 1419926	
Decision Date: 05/05/14    Archive Date: 05/16/14

DOCKET NO.  11-02 686A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for numbness of the upper extremities, claimed as secondary to cervical myelopathy, status post cervical discectomy and arthrodesis.

2.  Entitlement to service connection for a right leg disability, claimed as secondary to cervical myelopathy, status post cervical discectomy and arthrodesis.

3.  Entitlement to service connection for a headache disability, claimed as secondary to cervical myelopathy, status post cervical discectomy and arthrodesis.

4.  Entitlement to a rating in excess of 40 percent for cervical myelopathy, status post cervical discectomy and arthrodesis.

5.  Entitlement to a total disability rating for individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from November 1981 to November 1983. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2010 and June 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  In November 2013, the Veteran testified during a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is included in the claims file.

In a January 2013 rating decision, the RO denied a TDIU.  However, during his November 2013 Board hearing, the Veteran confirmed that he continued to seek a TDIU in connection with his claims on appeal.  Therefore, the issue of entitlement to a TDIU is before the Board.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).

Following certification of the Veteran's appeal to the Board, in November and December 2013, the Veteran and his representative submitted additional evidence along with a waiver of initial RO consideration of such evidence.

The Board has not only reviewed the physical claims file but also the Veteran's file on the "Virtual VA" and Veterans Benefits Management System (VBMS) paperless claims processing systems to ensure a total review of the evidence.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran has bilateral upper extremity radiculopathy caused by his cervical myelopathy.

2.  Neither a right leg disability nor a headache disability was caused or aggravated by cervical myelopathy, or is otherwise related to service.

3.  The Veteran has not experienced any periods of acute signs and symptoms of cervical myelopathy that required bed rest and treatment prescribed by a physician with a total duration of at least six weeks during a 12-month period, and such disability does not present such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral upper extremity radiculopathy have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).

2.  The criteria for service connection for a right leg disability have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).

3.  The criteria for service connection for a headache disability have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).

4.  The criteria for a rating in excess of 40 percent for cervical myelopathy, status post cervical discectomy and arthrodesis, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.71a, Diagnostic Codes 5238, 5243 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection may also be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id. 

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997).  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462   (2007) (concerning rheumatic fever); see also Routen, 10 Vet. App. 183.

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant. 

In this case, as reflected in his testimony during his November 2013 Board hearing, the Veteran does not contend that any of his claimed disabilities began until many years after service or are otherwise directly related to his period of service in any way.  Rather, he asserts that each such disability is secondary to his service-connected cervical myelopathy, status post cervical discectomy and arthrodesis (the neck).

Numbness of the upper extremities

While the record consistently reflects that the Veteran has had problems involving numbness of the upper extremities, the competent medical evidence regarding whether any disability of the upper extremities manifested by numbness is related to his service-connected cervical myelopathy is conflicting.  

A June 2010 VA examination report reflects a diagnosis of cervical spine radiculopathy, and a June 2012 VA electromyography (EMG)/nerve conduction study (NCS) report reflects an assessment of moderate bilateral medial compression neuropathy across carpal tunnel.  

In March 2013, a VA physician, after reviewing the record, including the VA EMG/NCS report, and examining the Veteran, concluded that the Veteran's upper extremity neurologic problems were due to his cervical myelopathy, reasoning that patients with cervical spondylotic myelopathy may present with progressive bilateral sensory loss and motor dysfunction of the hands without other neurologic symptoms, but that such symptoms can be misdiagnosed as carpal tunnel syndrome.  In a May 2013 opinion, a VA physician reviewed the July 2012 EMG/NCS report and concluded that it was most likely that the Veteran's upper extremity symptoms were due to carpal tunnel syndrome.  The Veteran's private physician, Dr. M.K., in a September 2013 letter, stated that the EMG studies reflected that it was more likely that the Veteran's symptoms reflected his cervical disease rather than the mild changes due to carpal tunnel.  

Given the evidence of record, while the Veteran might have carpal tunnel syndrome, the evidence as to whether he has upper extremity radiculopathy secondary to his cervical myelopathy is at least in relative equipoise.  In this regard, the extensive treatment records available, including a May 2010 note from Dr. D.B., an October 2010 note from Dr. M.K, and a November 2010 note from Dr. C.C., reflect opinions that the Veteran's upper extremity neurological problems are related to his cervical spine condition and, moreover, reflect periodic improvement of such upper extremity symptoms following treatment of, and surgery to, the cervical spine.

Resolving reasonable doubt in the Veteran's favor, the Board finds that he has bilateral upper extremity radiculopathy due to his service-connected cervical myelopathy.  Accordingly, service connection for bilateral upper extremity radiculopathy must be granted.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.

Right leg disability

The record contains conflicting medical evidence as to whether the Veteran has a right leg disability related to his cervical myelopathy.

In a November 2013 letter, the Veteran's private physician, Dr. M.K., stated that he had been the Veteran's neurologist for more than 20 years, and that the spasticity, burning, and weakness in the right lower extremity reflected the Veteran's longstanding cervical myelopathy.  

An August 2011 VA neurology consult note reflects that, following EMG studies  and muscle examination, a VA examiner concluded that the Veteran's right lower lumbar radiculopathy was most likely related to his back surgery.  In November 2012, after examining the Veteran and reviewing the claims file, a VA examiner opined that the Veteran's right lower extremity disability was less likely than not due to his cervical myelopathy, status post discectomy and arthrodesis.  The examiner stated that findings were consistent with L4-L5 and L5-S1 radiculopathy, confirmed by examination and EMG, were more likely related to L4-L5 fusion and degenerative disc disease of the lumber spine, and were less consistent with a cervical myelopathy, based on objective and subjective findings.  

Based on a detailed review of all evidence, the Board finds the opinions of the August 2011 VA examiner and November 2012 VA examiner to be more persuasive than the opinion of Dr. M.K.  While Dr. M.K. was the Veteran's treating private physician, he did not provide any rationale for his opinion that his right leg problems were the result of cervical myelopathy, or address why such problems were not the result of the Veteran's extensive lumbar spine disorders; this is particularly pertinent given the extensive treatment history relating the Veteran's right leg radiculopathy to his lumbar spine.  The August 2011 and November 2011 VA examiners cited specific objective findings, including EMG results, to support their opinions, and specifically considered and addressed the Veteran's cervical myelopathy.  

Furthermore, importantly, the opinions that the Veteran's right leg neurological problems are related to his lumbar spine problems rather than his cervical myelopathy are more consistent with the extensive medical treatment record.  

December 1992 to December 1994 treatment records from Drs. M.K. and J.C. reflect that the Veteran presented with numbness and weakness involving the extremities, including the lower extremities, which led to a diagnosis of herniated disc at C5-C6 with compressive myelopathy, and discectomy in January 1993.  However, in May 1993, the Veteran reported a severe bout of low back pain with burning pain in the buttocks and down the posterior aspect of his legs and knees, and with the increase in back pain he noticed an increase in the sensory disturbances that he had previously had in the lower extremities.  Private treatment records from July 1996 to June 1997 reflect further complaints of low back pain with radiation to the lower extremities and that, after lumbar magnetic resonance imaging (MRI) was performed, herniated disc, L4-L5, was diagnosed, and it was suspected that the herniated disc was related to his lower extremity symptoms, which resulted in an L4-L5 discectomy in October 1996.  

Subsequent private treatment records reflect the Veteran's right leg neurological symptomatology being related by medical providers to his lumbar spine problems at L3-L4, L4-L5, and L5-S1, including disc herniation and degenerative disc disease.  These include August 1998 MRI and myelogram reports, noted in a December 1998 treatment note from Dr. M.K. in connection with the Veteran's complaints of low back pain.  They also include February 2002 to February 2009 treatment records from Dr. W.D., which include lumbar disc surgery in June 2007, and April 2009 to January 2012 records from Dr. C.C., which include further lumbar spine surgeries in September 2009 and September 2011.

The Board notes Veteran's testimony during his November 2013 Board hearing that, while a lower back problems may have aggravated his right leg condition, he began having right leg problems in 1992, prior to his back treatment, and that such problems were the result of his longstanding cervical condition.  However, as discussed above, the Board finds that the evidence reflecting that the Veteran's current right leg problems are not related to his service-connected cervical spine condition outweighs the evidence reflecting that it is related.  

Furthermore, while the Veteran might believe that his right leg condition is medically related to his cervical spine condition, the question of causation in this case is one that requires medical expertise to answer.  As such, the Veteran is not competent to do so.  Moreover, to the extent that the Veteran might at all be competent to relate any right leg condition to his cervical spine disability, the Board would find his opinion, in combination with any other supporting evidence, to be outweighed by the probative evidence against his claim for the reasons discussed above.

In light of the above, the Board finds that the weight of the probative evidence is against a finding that a right leg disability was caused or aggravated by the Veteran's service-connected cervical myelopathy.  Accordingly, service connection for a right leg disability must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.

Headache disability

The only competent and probative opinion regarding whether any headache disability is related to the Veteran's period of service is that of a VA physician in March 2013.  After reviewing the record and examining the Veteran, the physician opined that the Veteran's cluster/migraine headaches were less likely than not a result of his service-connected cervical myelopathy, as cervical myelopathy typically produced different signs and symptoms including pain in the neck, scapular, or shoulder region, radiating to the arms, and numbness or paresthesia of the arms.  

The Board finds the March 2013 examiner's opinion to be persuasive.  The examiner was a physician with appropriate expertise who examined the Veteran and reviewed and discussed the pertinent medical records.  Furthermore, importantly, the examiner's opinion is consistent with the evidence of record.  Private treatment records from Dr. M.K. dated from October 1999 to November 2009 reflect treatment for the Veteran's headache condition, which was noted to have begun four months prior to treatment in October 1999.  These records reflect that such headaches had features most typical of a cluster headache, were thought to be cluster headaches or cluster variant, and were treated with Prednisone and Imitrex.  None of the findings or treatment in such records reflects the opinion that such headaches were a manifestation of the Veteran's cervical spine disability.  Notably, Dr. M.K. also treated the Veteran for his cervical myelopathy and the symptoms thereof during the same period.

Moreover, the record contains no competent and probative opinion contradicting that of the March 2013 VA examiner, and neither the Veteran nor his representative has identified any.

The Board notes the Veteran's testimony in November 2013 that his headaches began in 1998, shortly after a cervical spine surgery.  He testified that he would wake up with excruciating pain, did not know what it was and thought it might be a dental problem, and was diagnosed with cluster headaches by a neurologist in 1999.  He asserted that such headaches had occurred on a regular basis since that time.  He further testified that he believed that his headaches were related to his neck condition and neck surgeries.

However, once again, while the Veteran might believe that his headache condition is medically related to his cervical spine condition, the question of causation in this case is one that requires medical expertise to answer.  As such, the Veteran is not competent to do so.  Moreover, to the extent that the Veteran might at all be competent to relate any headache condition to his cervical spine disability, the Board would find his opinion to be far outweighed by the opinion of the March 2013 VA examiner, which the Board finds persuasive for the reasons discussed above.

Accordingly, service connection for a headache disability must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.

Increased Rating

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment.  See 38 C.F.R. § 4.1.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where the veteran is appealing the rating for an already established service-connected condition, his present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection of parts of the musculoskeletal system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The functional loss may be due to absence of part, or all, of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  See 38 C.F.R. §§ 4.40, 4.45, and 4.59 (2012).  See also DeLuca v. Brown, 8 Vet. App. 202, 206 -07 (1995).

The Veteran's lumbar spine degenerative disc disease is currently rated under Diagnostic Code (DC) 5238 for spinal stenosis.  His disability is therefore rated according to either the General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  See 38 C.F.R. § 4.71a, DC 5238.

Under the General Rating Formula for Diseases and Injuries of the Spine (for DCs 5235 to 5243 unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes), effective from September 26, 2003, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a maximum 40 percent rating is awarded for cervical spine disability where there is unfavorable ankylosis of the entire cervical spine.  A 30 percent rating is awarded for either forward flexion of the cervical spine 15 degrees or less or favorable ankylosis of the entire cervical spine, and a 20 percent rating is awarded for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees.

Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a.  Thus, in this case, any neurologic impairment secondary to the Veteran's cervical spine disability, such as radiculopathy, is separately rated under a different diagnostic code in the rating schedule.

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (0 degrees) always represents favorable ankylosis.  See C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 5.

An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest and treatment prescribed by a physician.  The following evaluations are assignable for intervertebral disc syndrome based on incapacitating episodes: 40 percent where incapacitating episodes have a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and 60 percent where incapacitating episodes have a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243.

As the Veteran receives the highest rating available for disability of the cervical spine under the General Rating Formula for Diseases and Injuries of the Spine, a higher rating under DC 5238 is not available.

On VA spine examination in March 2013, the Veteran reported that, when he had flare-ups of pain, he had to lie down and wait for the pain to stop, which could take two to four hours, during which time he was not able to function.  During his November 2013 Board hearing, he asserted that, on bad days, which occurred 40 percent of the time, he performed very little activity throughout the day, walked around and moved as much as he could, but spent most of the day sitting or lying down.  He testified that, on those days, he did not leave the house except to let the dogs out, and was not able to complete doing all the dishes at once.

However, the medical record does not reflect, and the Veteran has not asserted, that at any time pertinent to his appeal he has experienced a period of acute signs and symptoms that required bed rest and treatment prescribed by a physician with a total duration of at least six weeks during a 12-month period.  Thus, a rating in excess of 40 percent for incapacitating episodes under DC 5243, and a higher schedular rating in general for the Veteran's cervical spine disability, is not warranted. 

During the November 2013 Board hearing, the Veteran's representative requested that the Board consider an extraschedular rating under 38 C.F.R. § 3.321(b)(1).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, which involves a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

On VA spine examination in July 2010, the Veteran reported constant neck pain, described as aching and tightness, flare-ups when he first woke up and bended his neck, and daily flare-ups lasting forty-five minutes until his pain medication started working.  He reported not being able to mow his lawn.  On physical examination, forward flexion of the cervical spine was to 40 degrees, lateral flexion was to 30 degrees, and rotation was limited to approximately 60 degrees.  

On VA spine examination in March 2013, the Veteran reported that, when he had flare-ups of pain, he had to lie down and wait for the pain to stop, which could take two to four hours, during which time he was not able to function.  On examination, flexion was to 40 degrees, extension was to 35 degrees, right and left lateral flexion was to 30 degrees, and right and left lateral rotation was to 60 degrees.  The Veteran was noted to have had mild to moderate functional impairment, with occasional pain to the point that he was not able to function, and a constantly stiff neck.  

During his November 2013 Board hearing, the Veteran testified that his cervical spine disability was productive of extreme neck pain, spasms, knots, and restricted range of neck motion, which affected his ability to do daily chores, carry heavier objects, and drive, as he had difficulty turning his head.  He testified that, on bad days, when he got up in the morning, he took his medications and performed very little activity throughout the day, walked around and moved as much as he could, but spent most of the day sitting or lying down.  He stated that, on those days, he only left the house to let his dogs out, and was not able to complete doing all the dishes at once.  He further asserted that this occurred 40 percent of the time.

The Veteran's service-connected cervical myelopathy has thus been manifested by complaints of pain with spasms and flare-ups of severe pain restricting his range of neck motion and ability to perform such tasks as carrying heavy objects and performing yard work.  Cervical spine disability of such severity and nature is more than adequately contemplated by the criteria for a 40 percent rating under DC 5238, which contemplates cervical spine disability of such severity as to be manifested by the entire cervical spine being fixed in flexion or extension resulting in difficulty walking because of a limited line of vision, restricted opening of the mouth and chewing, breathing limited to diaphragmatic respiration, gastrointestinal symptoms due to pressure of the costal margin on the abdomen, dyspnea or dysphagia, atlantoaxial or cervical subluxation or dislocation, or neurologic symptoms due to nerve root stretching.  While the Veteran's cervical spine disability has been productive of pain and functional disability, it has not even been of the severity of unfavorable ankylosis for which he is rated.  In this regard, range of motion on VA examinations, which has included flexion to 40 degrees, suggests limitation of motion not even warranting a 20 percent rating under DC 5238.

Thus, the overwhelming weight of the evidence suggests that the Veteran's cervical myelopathy does not present such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards. 

Accordingly, a rating in excess of 40 percent for cervical myelopathy is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53-56.  

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letters dated in June 2010, August 2010, and October 2010.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.   See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, VA medical records, identified private treatment records, Social Security Administration records, and letters from the Veteran's private phsycian have been obtained.

Also, the Veteran was provided a VA examination of his claimed right leg and headache disabilities and cervical myelopathy in July 2010 and March 2013.  These examinations and their associated reports were adequate because, along with the other evidence of record, they provided sufficient information to decide the appeal and sound bases for decisions on the Veteran's claims.  The examination reports were based on examination of the Veteran and thorough review of the claims file by examiners with appropriate expertise.  38 C.F.R. § 3.159(c)(4) (2013); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Board notes that, during his November 2013 Board hearing, the Veteran stated that he believed that his neck condition had worsened since last VA examination, as he had increased pain and spasms.  However, as discussed above, the evidence reflects that the Veteran has not had incapacitating episodes of cervical spine disability as defined by VA regulations, and he otherwise receives the maximum schedular rating for functional impairment of the cervical spine.  Therefore, remand for another VA examination of the Veteran's cervical spine condition is not warranted as it would not provide a basis to grant an increased evaluation based on the Veteran's own statements at hearing.  The critical issue in this case, TDIU, is now being remanded to the RO.

Also, 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties consisting of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In this case, during the November 2013 Board personal hearing, the VLJ complied with these requirements.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the Veteran's hearing constitutes harmless error. 

Therefore, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

ORDER

Service connection for bilateral upper extremity radiculopathy is granted.

Service connection for a right leg disability, claimed as secondary to cervical myelopathy, status post cervical discectomy and arthrodesis, is denied.

Service connection for a headache disability, claimed as secondary to cervical myelopathy, status post cervical discectomy and arthrodesis, is denied.

A rating in excess of 40 percent for cervical myelopathy, status post cervical discectomy and arthrodesis, is denied.


REMAND

The Veteran's current combined disability rating is 50 percent.  The matter of entitlement to a TDIU should be readjudicated by the agency of original jurisdiction in light of the service connection benefit granted here.  See 38 C.F.R. § 4.16.

Accordingly, the case is REMANDED for the following action:

After completing any development deemed necessary, including a VA examination to determine if the Veteran in unemployable due to his service connected disability, readjudicate the issue remaining on appeal.  If the benefit sought remains denied, provide an additional supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


